DETAILED ACTION
Claims 1-7 and 9-18 were rejected in the Office Action mailed 02/17/2022. 
Applicant filed a response, amended claims 1, 9, 11, and 15, cancelled claims 4 and 17-18 on 05/12/2022. 
Claims 1-3 and 5-16 are pending, of which claim 8 is withdrawn. 
Claims 1-3, 5-7, 9-16 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 9, 11, and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 recites the limitation, “the fluorine-based oil-repellent resin is a fluorine-based oil-repellent resin containing a polyoxyalkylene group” in lines 1-3. Claim 2 depends from claim 1. Claim 1 recites, “the fluorine-based oil-repellent resin is a fluorine-based oil-repellent resin containing a polyoxyalkylene group” in lines 11-12. Therefore, claim 2 does not further limit the claim from which it depends. 
Claims 9, 11, and 15 recite the limitation, “wherein the fluorine-based oil-repellent resin contains a repeating unit derived from a vinyl fluoride monomer represented by following general formula (I), and has a perfluorooctanoic acid and perfluorooctanesulfonic acid content below a detection limit; CH2CH2-C(=O)-O-CH2CH2(CF2)5CF3” in lines 1-5. Claims 9, 11, and 15 ultimately depend from claim 1. Claim 1 recites, “wherein the fluorine-based oil-repellent resin contains a repeating unit derived from a vinyl fluoride monomer represented by following general formula (I), and has a perfluorooctanoic acid and perfluorooctanesulfonic acid content below a detection limit; CH2CH2-C(=O)-O-CH2CH2(CF2)5CF3” in lines 7-10. Therefore, claims 9, 11, and 15 do not further limit the claims from which they depend. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (WO 2017006849) (Otsuka) in view of Wada (JPS5094293). 
It is noted that when utilizing WO 2017006849, the disclosures of the reference are based on US 20180179699 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to WO 2017006849 are found in US 20180179699. The Examiner has provided a human translation of JPS5094293. The citation of the prior art in this rejection refers to the human translation.
Regarding claims 1-3, 6, 9-12, and 15-16
Otsuka teaches a soil resistant fiber structure comprising a fluorine-based resin, including PARASIN KFS-100 and KFS-150. The fluorine-based resin contains a repeating unit derived from a vinyl fluoride monomer represented by the following general formula (I) CH2=C(CH3)C(=O)OCH2CH2(CF2)5CF3, and has a perfluorooctanoic acid and perfluorooctanesulfonic acid content below a detection limit. The soil resistant fiber structure has a water repellency of 2 as measured by a spray test in accordance with JIS L-1092, an oil repellency degree of 6 as measured in accordance with AAATCC 118 method, and a soil removability test for pressed soil of 4 or more until after industrial washing is performed 50 times. See, e.g., abstract and paragraphs [0023-0025], [0042-0043], [0047], [0127-0128], [0130], [0178], and [0180] and Examples 1 and 3 in Tables 2 and 4. In view of evidence provided by Applicant’s Specification, PARASIN KFS-100 and KFS-150 comprise a polyoxyethylene group, a hydrophilic component. See Applicant’s Specification, paragraphs [0040], [0122], and [0126]. 
Otsuka does not teach the presence of polyvinyl alcohol. 
With respect to the difference, Wada teaches a stain-proof oil-repellent water-repellent composition for a fiber comprising a water-repellent and oil-repellent processing agent that has a perfluoroalkyl group and a polyoxyethylene group as side chains in the same molecule and a polyvinyl alcohol having a degree of polymerization of 100-1000. Page 4, lines 4-13 and claim 1. 
	As Wada expressly teaches, the effect of the oil-repellent and water-repellent processing agent is promoted by the excellent film-forming properties of polyvinyl alcohol. Page 5, lines 4-8. As Wada expressly teaches, in order to obtain superior oil-repellent properties, water-repellent properties, and stain-removal properties, the degree of polymerization is low at no more than 1,000. Page 6, lines 9-15 and Page 9, line 1 – page 10, line 2. 
	Wada and Otsuka are analogous art as they are both drawn to water-repellent and stain-repellent fiber structures. 
	In light of the motivation as provided by Wada, it therefore would have been obvious to one of ordinary skill in the art to coat the fiber of Otsuka with a polyvinyl alcohol having a degree of polymerization of 100-1000, in order to provide superior oil-repellent, water-repellent, and stain-removal properties as well as promote the effect of the soil resistant resin, and thereby arrive at the claimed invention. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claims 5 and 13-14
Otsuka further teaches the soil resistant fiber structure includes a triazine ring-containing compound is added to the surface of the fiber structure. The soil resistant fiber structure exhibits a soil release property after 50 times of industrial wash of grade 4 to 5. Paragraphs [0025], [0048], [0079-0080], [0095-0096], and [0128]. Example 1 in Tables 2 and 4

Regarding claim 7
Otsuka further teaches the soil resistant fiber structure forms a garment. Paragraphs [0067] and [0203].

Claims 1-3, 6-7, 9-12, and 15-16 are rejected under 35 U.S.C. 103 as being obvious over Yasumitsu et al. (US 2014/0038483) in view of Wada (JPS5094293).
The Examiner has provided a human translation of JPS5094293. The citation of the prior art in this rejection refers to the human translation.
Regarding claims 1-3, 9-11 and 15
Yasumitsu teaches a cloth containing an organic fiber comprising a fluorine-containing polymer attached in film form. The fluorine-containing polymer contains a vinyl fluoride monomer represented by the following general formula (I) CH2=C(CH3)C(=O)OCH2CH2(CF2)5CF3, and has a perfluorooctanoic acid and perfluorooctanesuflonic acid content below a detection limit. The cloth possesses an oil repellency in accordance with AATCC118-1992 of grade 4 or higher. The cloth is excellent in dirt-removal property by washing. See, e.g., abstract, paragraphs [0013], [0025], [0035], [0044-0048], and [0230], and claim 7. Given the cloth is excellent in dirt-removal property by washing, it is clear the cloth is soil resistant.
Yasumitsu does not explicitly teach the fluorine-based oil-repellent resin having a hydrophilic component and a polyoxyalkylene group or the film comprising polyvinyl alcohol. 
With respect to the difference, Wada teaches a stain-proof oil-repellent water-repellent composition for a fiber comprising a water-repellent and oil-repellent processing agent that has a perfluoroalkyl group and a polyoxyethylene group as side chains in the same molecule and a polyvinyl alcohol having a degree of polymerization of 100-1000. Page 4, lines 4-13 and claim 1. 
	As Wada expressly teaches, the fluorine-containing polymer comprising a perfluoroalkyl group and a polyoxyethylene group in the same molecule and a polyvinyl alcohol, which has a degree of polymerization of 100-1,000, produces a durable water-repellent and oil-repellent having good stain removal properties, improved stain removal properties, improved water-repellent and oil-repellent properties, and improved laundering durability. Page 3, line 15 – page 5, line 3. As Wada expressly teaches, in order to obtain superior oil-repellent properties, water-repellent properties, and stain-removal properties, the degree of polymerization is low at no more than 1,000. Page 6, lines 9-15 and Page 9, line 1 – page 10, line 2. As Wada expressly teaches, the effect of the oil-repellent and water-repellent processing agent is promoted by the excellent film-forming properties of polyvinyl alcohol. Page 5, lines 4-8. 
	Wada and Yasumitsu are analogous art as they are both drawn to stain-repellent fiber structures. 
In light of the motivation as provided by Wada, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fluorine-containing polymer of Yasumitsu such that it contains a polyoxyethylene group and the film of Yasumitsu includes a polyvinyl alcohol having a degree of polymerization of 100-1,000, in order to improve water and oil-repellency, stain removal properties, and laundering durability, and thereby arrive at the claimed invention. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).


Given that the material and structure of the cloth of Yasumitsu in view of Wada is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the cloth of Yasumitsu in view of Wada would intrinsically have a water repellency degree of 2 or less as measured by a spray test in accordance with JIS L-1092, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
		
Regarding claims 6, 12, and 16
Given that the material and structure of the cloth of Yasumitsu in view of Wada is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the cloth of Yasumitsu in view of Wada would intrinsically a soil removability degree in a soil removability test for pressed soil of 3 to 4 or more until after industrial washing is performed 50 times, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 7 
Yasumitsu further teaches the cloth is used to form clothes. Paragraph [0206]. 

Claims 5 and 13-14 are rejected under 35 U.S.C. 103 as being obvious over Yasumitsu et al. (US 2014/0038483) in view of Wada (JPS5094293), as applied in claims 1 and 11 above, and further in view of Abe et al. (JP2008163475A) (Abe). 
The Examiner has provided a human translation of JPS5094293. The citation of the prior art in this rejection refers to the human translation.
Abe et al. (JP2008163475A) (Abe) was cited in the IDS filed 03/06/2020. The citation of the prior art in this rejection refers to the machine translation provided by Applicant. 
Regarding claims 5 and 13
Yasumitsu in view of Wada teaches all of the limitations of claims 1 and 11 above, however does not explicitly teach the presence of a triazine ring-containing resin in the film. 
With respect to the difference, Abe teaches a fiber structure having excellent washing-resistant anti-staining property against aqueous and oily stains. The fiber structure has a resin containing comprising a triazine ring-containing resin and a fluorine-based water-repelling, oil-repelling resin having a hydrophilic component. See, e.g., abstract and paragraphs [0010]
Abe and Yasumitsu in view of Wada are analogous art as they are drawn to stain-repelling fiber structures. 
In light of the disclosure of Abe, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a triazine-ring containing resin to the surface of the fiber structure of Yasumitsu in view of Wada, in order to form a cloth having excellent washing resistant anti-staining property against aqueous and oily stains, and thereby arrive at the claimed invention. 

Regarding claim 14 
Given that the material and structure of the cloth of Yasumitsu in view of Wada and Abe is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the cloth of Yasumitsu in view of Wada and Abe would intrinsically a soil removability degree in a soil removability test for pressed soil of 3 to 4 or more until after industrial washing is performed 50 times, as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Response to Arguments
In view of the amendment to claim 1 and applicant’s arguments on pages 6-11 of the remarks filed 05/12/2022, it is agreed the previous 35 U.S.C. 102 rejection of claims 1-2 and 6-7 over Wada (JPS5094293) the previous 35 U.S.C. 103 rejections of claims 3-7 and 9-19 over Wada (JPS5094293), Wada (JPS5094293) in view of Seki et al. (US 2010/019227) (Seki), Wada in view of Sasaki et al. (US 2014/343207) (Sasaki), and Wada in view of Sasaki et al. (US 2014/343207) (Sasaki) and Seki et al. (US 2010/019227) (Seki) does not meet the newly amended claims. Therefore, these rejections are withdrawn. 
The previous rejection of claims 1-7 and 9-16 over Otsuka et al. (WO 2017006849) (Otsuka) in view of Wada (JPS5094293) are substantially maintained. Any modification to the rejection is in response to the amendment of claim 1.
The amendment to claim 1 necessitates a new set of rejections as set forth above. 

Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“Applicant submits that the results of Example 1 and Comparative Example 1 show that the presence of polyvinyl alcohol does not have an influence on the oil repellency degree, however, the presence of polyvinyl alcohol does improve soil removability against pressed soil (before washing) (Please refer to Table 2 of the present specification). Wada does not teach such a function of polyvinyl alcohol. Otsuka is substantiallly different from Wada as Otsuka is not drawn to water/oil-repellent fluorine polymers for coating fiber products.”

Remarks, pg. 12
The Examiner respectfully traverses as follows:
	Firstly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Otsuka does not expressly teach the claimed polyvinyl alcohol.  This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Otsuka does not disclose the entire claimed invention.  Rather, Wada is relied upon to teach claimed elements missing from Otsuka. See pages 9-11 of the Office Action mailed 02/17/2022. 
Secondly, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV. Therefore, while the reason to add polyvinyl alcohol to the soil resistant fiber structure of Otsuka comes from Wada, it is not necessary Wada teaches adding polyvinyl alcohol for the same reason as Applicant has done so. 
	Thirdly, Otsuka teaches a water/oil-repellent fluorine polymer coating the fiber structure as claimed. Paragraphs [0023-0025], [0042-0043], [0047], [0127-0128], [0130], [0178], and [0180] and Examples 1 and 3 in Tables 2 and 4. Therefore, Otsuka is not drawn to water/oil-repellent fluorine polymers for coating fiber products (emphasis added).

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        
/C.X.N./Examiner, Art Unit 1789